Scott, Judge,
delivered the opinion of the court.
We see no reason to disturb the finding of the court. It seems to be warranted by the evidence, or at least there was evidence enough to support it. Nor does the finding discredit the evidence on the part of the defendants. As to them, Dennis may not have been a partner ; but nothing is more familiar than that persons, as between themselves, may not be partners, whilst they will be so considered as to third persons.
We see no variance between the proof and the cause of action as stated. The defendants were sued as partners, and the evidence conduces to establish the same fact. If Dennis held *159himself out to the world as a partner, though not a partner in fact, yet he wa<s one as to the world, and it was proper to charge him as such with the other partners.
The other judges concurring,
the judgment is affirmed.